IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 02-11038
                         Conference Calendar



LOUIS CHARLES SHEPTIN,

                                    Petitioner-Appellant,

versus

UNITED STATES PAROLE COMMISSION,

                                    Respondent-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:02-CV-650-A
                       --------------------
                         February 19, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Louis Charles Sheptin, federal inmate # 90355-024, appeals

the dismissal of his petition for habeas relief, filed pursuant

to 28 U.S.C. § 2241, for failure to exhaust his administrative

remedies.   Sheptin alleged constitutional violations associated

with a revocation hearing which was continued.   Because the

hearing was continued, the district court did not have before it

the Article III case or controversy requisite to its



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-11038
                                 -2-

jurisdiction.   Cinel v. Connick, 15 F.3d 1338, 1341 (5th Cir.

1994).

     The allegations Sheptin makes on appeal about the September

2002 revocation hearing, solitary confinement, and access to the

law library were not before the district court.    Therefore, this

court need not consider them.    See Leverette v. Louisville Ladder

Co., 183 F.3d 339, 342 (5th Cir. 1999) (this court will not

consider a new theory of relief raised for the first time on

appeal).

     We hereby modify the district court's judgment insofar as it

dismisses with prejudice Sheptin’s claims for failure to exhaust

his administrative remedies to dismiss those claims for lack of

subject matter jurisdiction.    The district court's judgment is

affirmed as modified.   The motions for release pending appeal and

appointment of counsel are hereby DENIED.

     AFFIRMED AS MODIFIED